Citation Nr: 0712606	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-28 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for status post left 
knee arthroplasty.

4.  Entitlement to service connection for right knee 
degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 RO decision that denied the benefits sought 
on appeal.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is not 
shown to be related to the veteran's active service and is 
unrelated to his service-connected right foot disability.

2.  A right hip disability is not shown to be related to the 
veteran's active service and is unrelated to his service-
connected right foot disability.

3.  Status post left knee arthroplasty is not shown to be 
related to the veteran's active service and is unrelated to 
his service-connected right foot disability.

4.  Right knee degenerative arthritis is not shown to be 
related to the veteran's active service and is unrelated to 
his service-connected right foot disability; right knee 
arthritis was not demonstrated within one year of the 
veteran's service discharge. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine is not warranted on either a 
direct or secondary basis.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  Entitlement to service connection for a right hip 
disability is not warranted on either a direct or secondary 
basis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2006).

3.  Entitlement to service connection for status post left 
knee arthroplasty is not warranted on either a direct or 
secondary basis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2006).

4.  Entitlement to service connection for right knee 
degenerative arthritis is not warranted on either a direct or 
secondary basis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dings/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pellegrino v. Principi, 18 vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in an April 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims.  
Pellegrino v. Principi (Pellegrino II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dings/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The benefits sought are 
denied, and no disability ratings or effective dates will be 
assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), revs' on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are some of the identified private medical records.  The RO 
was unsuccessful in its attempt to secure other private 
medical records.  The veteran was also afforded a VA 
orthopedic examination in furtherance of his claims.  A VA 
medical examination is generally required under VCAA.  There 
is no indication that there is any further available 
outstanding medical evidence.  The veteran has requested no 
additional assistance.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for a chronic disease, 
including arthritis, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).

Degenerative disc disease of the lumbar spine 

On pre-induction examination, the veteran's spine was 
clinically normal.  He reported a history of back strain, and 
the examiner noted that he had no symptoms now. 

In February 1966, the veteran complained of back pain.  He 
was ordered to refrain from physical training and heavy 
lifting for three days.  

On separation examination, the veteran indicated he had no 
low back problems.  The accompanying medical examination 
report reflected a normal spine.

On medical examinations conducted in April 1971, March 1974, 
March 1975, and April 1975, no low back disability was noted.  
On July 1986 VA medical examination, the veteran reported a 
history of a back injury, but no abnormalities of the back 
were seen.  

A February 2002 magnetic resonance imaging (MRI) of the 
lumbar spine showed progressive degenerative changes since 
1993.

On September 2003 VA medical examination, the veteran spoke 
of his service-connected right foot disability and indicated 
that he performed many jumps as a paratrooper.  He related 
that he had right foot symptoms during his entire career at 
an automobile manufacturing plant.  Following a physical 
examination, the examiner diagnosed degenerative disc disease 
of the lumbar spine.  The examiner opined that the diagnosed 
disability was not likely related to the service-connected 
right foot disability.

Because the September 2003 VA examiner opined that the 
veteran's degenerative disc disease of the lumbar spine was 
unrelated to his service-connected right foot disability, 
service connection for the veteran's claimed disability 
cannot be granted on a secondary basis.  38 C.F.R. § 3.310.  
There is no other competent medical evidence of a link 
between the service-connected right foot disability and 
degenerative disc disease of the lumbar spine.  Absent such a 
showing, service connection for the claimed disability must 
be denied.  Id.  

The Board also concludes that direct service connection for 
the veteran's degenerative disc disease of the lumbar spine 
is not warranted.  38 C.F.R. § 3.303.  
The veteran might well believe that his degenerative disc 
disease of the lumbar spine is related to service.  The Board 
cannot credit the veteran's views in this matter, as he is 
not shown to possess any sort of medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The lapse in time between separation from service and the 
first showing in the record of a lumbar spine disability also 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is evidence against the 
claim but no competent evidence in its favor.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Right hip disability

The service medical records are silent as to the right hip.  
Just prior to separation, the veteran failed to report any 
right hip problems.  The separation examination report 
indicates no right hip problems.

No mention of the right hip is contained in the April 1971, 
March 1974, March 1975, April 1975, and June 1986 medical 
examination reports.

On September 2003 VA medical examination, the veteran spoke 
of his service-connected right foot disability and indicated 
that he performed many jumps as a paratrooper.  His right 
foot presented problematic symptoms during his entire career 
at an automobile manufacturing plant.  The veteran asserted 
that he developed right hip pain because of right foot weight 
bearing difficulty.  Pursuant to a physical examination, the 
examiner diagnosed right hip pain with some limitation of 
motion and evidence of necrosis of the femoral head.  The 
examiner opined that the diagnosed disability was not likely 
related to the service-connected right foot disability.  

Because the September 2003 VA examiner opined that the 
veteran's left hip condition was unrelated to his service-
connected right foot disability, service connection for the 
veteran's claimed disability cannot be granted on a secondary 
basis despite the veteran's apparent beliefs to the contrary.  
38 C.F.R. § 3.310; Espiritu, supra.  There is no competent 
medical evidence of a link between the service-connected 
right foot disability and the right hip condition.  Absent 
such showing, service connection for the claimed disability 
must be denied.  Id.  

The Board also concludes that direct service connection for 
the veteran's right hip condition is not warranted.  
38 C.F.R. § 3.303.  The lapse in time between separation from 
service and the first showing in the record of a right hip 
disability also weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson, supra; see also Forshey, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is evidence against the 
claim but no competent evidence in its favor.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Status post left knee arthroplasty

In August 1966, the veteran reported a left knee injury.  In 
October 1966, the veteran fell on his left knee while playing 
football.  He suffered an abrasion.  An X-ray study of the 
left knee revealed negative results.  In November 1966 he 
complained of knee pain.  Examination of the left knee 
yielded normal results.  Just prior to separation, the 
veteran failed to report any left knee problems.  The 
separation examination report indicates no left knee 
problems.

No mention of the left knee is contained in the April 1971, 
March 1974, March 1975, April 1975, or June 1986 VA medical 
examination reports.

On September 2003 VA medical examination, the veteran spoke 
of his service-connected right foot disability and indicated 
that he performed many jumps as a paratrooper.  He related 
that his right foot presented problematic symptoms during his 
entire career at an automobile manufacturing plant.  He also 
indicated that he sustained bilateral knee injuries while 
working at the plant.  Pursuant to a physical examination, 
the examiner diagnosed status post total knee arthroplasty 
with some ligamentous instability.  The examiner opined that 
the diagnosed disability was not likely related to the 
service-connected right foot disability.

Because the September 2003 VA examiner opined that the 
veteran's status post left knee arthroplasty was unrelated to 
his service-connected right foot disability, and there is no 
other competent evidence that does, service connection for 
the veteran's claimed disability cannot be granted on a 
secondary basis.  38 C.F.R. § 3.310.  The Board concludes as 
well that direct service connection for the veteran's status 
post left knee arthroplasty is not warranted.  38 C.F.R. 
§ 3.303.  The veteran might well believe that his status post 
left knee arthroplasty is related to service or a service-
connected disability.  The Board cannot credit the veteran's 
views in this matter, as he is not shown to possess any sort 
of medical expertise.  See Espiritu, supra.

The lapse in time between separation from service and the 
first showing in the record of status post left knee 
arthroplasty also weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson, supra; see also Forshey, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is evidence against the 
claim but no competent evidence in its favor.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Right knee degenerative arthritis 

The service medical records contain no information specific 
to the right knee.  Just prior to separation, the veteran 
failed to report any right knee problems.  The separation 
examination report indicates no right knee problems.  
Further, there is no evidence of right knee arthritis within 
one year of the veteran's service separation. 

No mention of right knee complaints, treatment or diagnoses 
is contained in the April 1971, March 1974, March 1975, April 
1975, or June 1986 VA medical examination reports.  

On September 2003 VA medical examination, the veteran spoke 
of his service-connected right foot disability and indicated 
that he performed many jumps as a paratrooper.  His right 
foot presented problematic symptoms during his entire career 
at an automobile manufacturing plant.  He also indicated that 
he sustained bilateral knee injuries while working at the 
plant.  Pursuant to a physical examination, the examiner 
diagnosed mild right knee degenerative arthritis.  The 
examiner opined that the diagnosed disability was not likely 
related to the service-connected right foot disability.  
Because the September 2003 VA examiner opined that the 
veteran's right knee degenerative arthritis was unrelated to 
his service-connected right foot disability and there is no 
other competent evidence that does, service connection for 
the veteran's claimed disability cannot be granted on a 
secondary basis.  38 C.F.R. § 3.310.  

The Board concludes as well that direct service connection 
for the veteran's degenerative arthritis of the right knee is 
not warranted.  38 C.F.R. § 3.303.  The veteran might well 
believe that his degenerative arthritis of the right knee is 
related to service.  The Board cannot credit the veteran's 
views in this matter, as he is not shown to possess any sort 
of medical expertise.  See Espiritu, supra.

The lapse in time between separation from service and the 
first showing in the record of right knee degenerative 
arthritis also weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson, supra; see also Forshey, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is evidence against the 
claim but no competent evidence in its favor.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for status post left knee 
arthroplasty is denied.

Entitlement to service connection for right knee degenerative 
arthritis is denied.




____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


